Citation Nr: 0527774	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  01-07 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hallux valgus.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of left foot/ankle injury.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right ankle strain, prior to September 1, 2004.  

4.  Entitlement to an evaluation in excess of 20 percent for 
status post lateral ligament reconstruction of the right 
ankle (previously right ankle strain) from September 1, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1983 to August 1984 
and from February 21, to May 3, 1989.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from September 2000 and April 2003 rating 
decisions.  In September 2003, the RO, in part, granted 
service connection for right ankle strain secondary to the 
service-connected left ankle disability, and assigned a 10 
percent evaluation, and denied an increased rating for the 
left ankle disability.  In April 2003, the RO denied service 
connection, in part, for hallux valgus.  

By rating action in February 2005, the RO assigned a 
temporary total rating for convalescence under the provisions 
of 38 C.F.R. § 4.30 following right ankle surgery, effective 
from May 7, 2004, and an increased rating to 20 percent from 
September 1, 2004.  

In light of the ratings assigned for the right ankle 
disability for different periods during the pendency of this 
appeal, the Board has recharacterized the issue to better 
reflect the appropriate adjudicatory matters on appeal.  

The issues of service connection for hallux valgus and an 
increased rating for the right ankle disability from 
September 1, 2004 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision has been obtained by VA.  

2.  The left foot/ankle disability is manifested by pain, 
limitation of motion, and mild arthritis; more than marked 
limitation of motion or additional functional loss of use due 
to pain, fatiguability, or during flare-ups have not been 
demonstrated.  

3.  Prior to September 1, 2004, the right ankle disability 
was manifested by pain and mild limitation of motion; 
functional loss of use due to fatiguability, pain, or during 
flare-ups commensurate with more than moderate limitation of 
motion has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of left foot/ankle injury are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Part 4, 
including Diagnostic Codes 5271-5284 (2005).  

2.  Prior to September 1, 2004, the criteria for an 
evaluation in excess of 10 percent for residuals of right 
ankle strain are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.71a, Part 4, including Diagnostic Code 5271 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claims involving the bilateral ankle 
disabilities was received in August 1999.  The Board 
concludes that information and discussion as contained in the 
September 2000 rating decision, the statement of the case 
issued in August 2001, the February 2003 and July 2004 
supplemental statements of the case (SSOC), and in the letter 
sent to the veteran in March 2004 have provided him with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified him of his 
responsibility to submit evidence showing increased 
disability in either ankle; of what evidence was necessary to 
substantiate the claims for increased ratings; why the 
current evidence was insufficient to award the benefits 
sought, and suggested that he submit any evidence in his 
possession.  The veteran also testified at a personal hearing 
at the RO in April 2002.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claims, notice of 
what he could do to help his claims, and notice of how the 
claims were still deficient.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

On VA examination of the left ankle in October 1999, the 
veteran reported occasional instability, constant swelling, 
and chronic, persistent, unremitting, bilateral ankle pain 
which never improved beyond 7/10 on the left and 5/10 on the 
right.  He ambulated without an assistive device and wore 
hiking boots which were loosely fitted around his ankles and 
not secured with shoestrings.  He had been issued air casts 
and custom splints in the past but had not been using them 
recently.  On examination, the left ankle was swollen with no 
obvious deformity or erythema.  The left foot rested in 24 
degrees of plantar flexion, and from this angle he could 
dorsiflex to 22 degrees with pain the entire time.  Plantar 
flexion was to 8 degrees.  From the anatomic position of 90 
degrees, plantar flexion would actually be to 32 degrees.  
Inversion and eversion was from 0 to 6 degrees, with pain.  
Motor strength was diminished at -4/5, and sensation to light 
touch and pinprick was also diminished.  Previous x-rays 
showed no evidence of arthritis in the left ankle and mild 
degenerative changes in the toes.  Deep tendon reflex was 1+ 
Achilles, and plantar flexor response, bilaterally.  The 
diagnosis was chronic left ankle strain.  

On VA examination of the right ankle in August 2000, the 
veteran reported pain, weakness, stiffness, and swelling.  On 
examination, there was no real heat, redness, locking, or 
give way.  There was some fatigability and lack of endurance.  
He reported flare-ups four times a week, lasting up to 24 
hours, and moderate pain caused by excessive walking, 
alleviated by Tylenol and rest.  The veteran had slight 
diminution of dorsiflexion, which the examiner opined would 
result in a loss of a few degrees of motion during a flare-
up.  He was able to walk on his heels with both feet, and on 
his toes with the right foot, but not on the left foot due to 
fusion.  The diagnoses included right ankle strain with 
slight limitation of motion.  The examiner opined that the 
veteran's right ankle disability, manifested only by slight 
limitation of dorsiflexion, was secondary to his left ankle 
disability.  

A VA bone scan of both ankles in May 2001 revealed evidence 
suggestive of degenerative changes in the left mid-foot and 
first metacarpophalangeal (MTP) joints, bilaterally.  The 
report indicated that there were no previous studies 
available for direct correlation.  

When examined by VA in June 2002, the veteran's complaints 
were unchanged from the prior examinations.  On examination, 
there was no evidence of swelling or tenderness to palpation 
in either ankle.  He was not able to stand on his heels or 
tiptoes very well.  Deep tendon reflexes were 2+, 
bilaterally.  Babinski sign was not present but sensation was 
intact, bilaterally.  His gait was slightly antalgic favoring 
the left ankle.  Dorsiflexion was to 15 degrees on the right 
and to 10 degrees on the left.  Plantar flexion was to 40 
degrees on the right and to 35 degrees on the left; all with 
pain at the end ranges of motion.  Ankle drawer signs showed 
some laxity as did inversion and eversion exercises, but 
there was no tenderness around the medial or lateral 
malleolus.  The diagnoses included left ankle fusion with 
degenerative arthritis, bilateral ankle ligament laxity, and 
mild limitation of motion, bilaterally.  

Additional VA medical records associated with the claims file 
in July 2002 showed treatment primarily for bilateral ankle 
problems from 1999 to 2002, and included several x-ray 
reports.  A November 1999 x-ray report indicated that there 
were no significant changes in the left ankle from a study in 
1994, and showed no evidence of post-traumatic arthritis in 
either ankle.  Additional x-ray reports in December 2000, and 
June and July 2002 also showed no evidence of arthritis in 
either ankle.  A few progress notes included some clinical 
findings which were not materially different from those 
reported previously.  

On VA examination in August 2002, the veteran's complaints 
were unchanged.  On examination active and passive range of 
motion were as follows: dorsiflexion, 0 to 15 degrees on the 
right and 0 to 5 degrees on the left; plantar flexion, 0 to 
45 degrees, bilaterally.  There was no evidence of heat, 
redness, or edema, and no real painful motion.  The examiner 
commented that the pain described by the veteran was 
subjective in nature.  There was no discomfort on inversion 
or eversion in either ankle.  The veteran complained of 
fatigability on repetitive flexion of both ankles, more so on 
the left.  The surgical scar on the left ankle was well 
healed.  There was slight tendon alignment defect, 
bilaterally which was corrected by manipulation.  His gait 
was grossly abnormal and he walked with marked pronation of 
both feet; the examiner commented that it appeared 
exaggerated.  The veteran walked with the aid of a cane and 
could ambulate adequately without a cane, but complained of 
pain in both ankles and arches; he wore an air cast on the 
right ankle.  The diagnoses included remote fusion in the 
left ankle with limitation of dorsiflexion, but no edema, 
heat, redness, or real instability, and slight fatigability 
with repetitive motion, and normal range of motion in the 
right ankle with no edema, heat, redness, or instability and 
very slight fatigability on repetitive motion.  The examiner 
commented that the veteran had many subjective complaints 
which, except for the left ankle, were less likely due to his 
service-connected disabilities.  The examiner commented that 
there was definite overlay present during the examination.

A November 2002 VA x-ray study of the right ankle, associated 
with the claims file in February 2003, showed degenerative 
changes in the ankle with irregularity at the tibiotalar 
joint, and small osteophyte at the distal tibia.  There was 
evidence of small ankle effusion and small degenerative spurs 
in the mid-foot region.  An MRI of the left ankle in December 
2002 showed no evidence of fracture.  The tendons and 
ligaments were intact, and there appeared to be a small cyst 
or ganglion around the posterior tibiofibular ligament.  

On VA examination in January 2003, the veteran's complaints 
were unchanged.  The examiner indicated that the claims file 
was reviewed, and included a description of the veteran's 
medical history.  On examination, ranges of motion measured 
by goniometer showed dorsiflexion on the right from 0 to 20 
degrees, and from 0 to 10 degrees on the left, plantar 
flexion was from 0 to 45 degrees, bilaterally.  There was 
decreased range of motion in the subtalar joint on the left 
side compared to the right.  There was no evidence of 
effusion, and reflexes were present at the ankles.  Dorsalis 
pedis and posterior pulses were intact, and there was marked 
pes planus on the left side with valgus deformity and 
moderate pes planus on the right without forefoot valgus.  X-
ray studies showed no significant abnormalities in either 
ankle.  The diagnoses included, post-traumatic arthritis of 
the left ankle, primarily in the subtalar joint, with some 
restriction of inversion and eversion, but no specific 
pathology found in the right ankle, and normal x-ray studies 
of both ankles.  Pain in the left ankle on weight bearing, 
but did not occur during active range of motion without 
weight bearing.  

The veteran testified about his bilateral ankle problems at a 
personal hearing held at the RO in April 2003.  He also 
submitted letters from three friends who have known about his 
ankle problems for several years.  

Private medical record received in March 2004, showed that 
the veteran was seen on several occasions from January to May 
2004.  The reports included only a few clinical findings 
which were not materially different from those reported on 
the VA examinations above.  The veteran underwent lateral 
ligament reconstruction on the right ankle in May 2004.  

When examined by VA in September 2004, the veteran's 
complaints were unchanged.  The examiner indicated that he 
reviewed the claims file and included a detailed description 
of the veteran's medical history.  The veteran reported that 
his left ankle was doing well, although he still had pain, 
weakness, and stiffness.  There was no swelling, heat, or 
redness with some instability, but no giving way or locking.  
The veteran reported no difficulties doing routine daily 
activities, but was unable to ambulate long distances without 
both ankles becoming extremely painful and tender.  Any type 
of prolonged standing also bothered his ankles and he used a 
cane most of the time.  On examination, there was no 
effusion, edema, rashes, exudates, lesions, or ulcerations in 
the left ankle.  There was fine hair on the ankles and toes, 
and the toenails showed no clubbing, pitting, ridging, or 
bands.  He had full range of motion of all digits.  
Dorsiflexion on the left was from 0 to 10 degrees, with 
plantar flexion from 0 to 40 degrees.  Dorsalis pedis and 
posterior tibialis pulses were present, and reflexes were 2/4 
and normal.  Babinski was negative.  The surgical scar on the 
left ankle was well healed with no adhesions and normal 
pigmentation.  The diagnoses included residuals of left 
foot/ankle injury.  

The examiner noted that there was no objective or subjective 
evidence of painful motion, weakness, fatigability, or 
instability in the left ankle.  He opined that during flare-
ups or on repeated use, there would be a mild increase in 
pain, with no functional impairment or additional limitation 
of motion.  

Increased Ratings

As held in AB v. Brown, 6 Vet. App. 35, 38, where the claim 
arises from an original rating, as is the case involving the 
right ankle disability, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is the case with the veteran's left foot/ankle 
disability, the present level of disability is of primary 
importance.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2004).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

Left Foot/Ankle

The veteran is currently assigned a 20 percent evaluation for 
his left foot/ankle disability under Diagnostic Codes (DC) 
5271-5284.  
5271
Ankle, limited motion of:

Marked
20

Moderate
  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005)

528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005)

5270
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0
38 C.F.R. § 4.71a, dc4.71a, Diagnostic Code 5270 (2005)

 

Normal range of ankle dorsiflexion, for VA rating purposes, 
is considered to be from 0 to 20 degrees, and for plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2004).  

Limitation of motion of the affected joint is also an 
appropriate basis for rating arthritis due to trauma under 38 
C.F.R. § 4.71a, DC 5010-5003 (2004).  However, the veteran is 
currently assigned the maximum evaluation for limitation of 
motion.  Thus, a separate or higher rating is not possible 
under this provision of the rating schedule based on 
arthritis with limitation of motion.  38 C.F.R. § 4.14.  

Another possible applicable code which would provide for a 
higher rating under which the left ankle disability may be 
rated is DC 5270; however, this requires ankylosis of the 
ankle, which is not present in this case.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

DC 5284 for other foot injuries, provides for a 20 percent 
for moderately severe injury, and a 30 percent evaluation for 
severe injury.  In this case, the veteran is not show to have 
sustained a severe foot injury.  Although he complains of 
chronic symptoms including, persistent, unremitting, pain, 
swelling, weakness, and instability, there were few objective 
findings noted on any of the examinations during the pendency 
of this appeal.  While he clearly has marked limitation of 
motion in the left ankle, the clinical findings are not 
reflective of severe injury.  There was no objective evidence 
of more than mild swelling or instability in the left ankle 
on any of the examinations discussed above.  As to the left 
foot, the most significant finding was mild arthritis in the 
mid-foot region.  Thus, a higher evaluation under DC 5284 for 
other foot injuries is not demonstrated.  

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and evaluations must consider 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Despite the veteran's complaints of chronic pain, swelling, 
and weakness in the left foot/ankle, there was no objective 
evidence of any significant functional loss on the most 
recent VA examination in September 2004.  The question of 
functional loss under DeLuca was specifically addressed by 
the examiner to the effect that while the veteran would 
experience some mild pain during flare-ups or on repeated 
use, it would not limit functional ability or cause any 
additional degrees of loss of motion.  

Furthermore, while the veteran complained of pain associated 
with the disability at issue, "a finding of functional loss 
due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40."  Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  
While the veteran subjectively complained of discomfort in 
the extremes of movement, the pathology and objective 
observations of the claimant's behavior do not satisfy the 
requirements for a higher evaluation.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis 
for a higher rating.

Applying all of the appropriate diagnostic codes to the facts 
of this case, the objective assessment of the veteran's 
present impairment of the left foot/ankle does not suggest 
that he has sufficient symptoms so as to a warrant a higher 
evaluation.  

Right Ankle, Prior to September 1, 2004

The veteran's right ankle disability is also rated under DC 
5271 for limitation of motion of the ankle.  He was assigned 
a 10 percent evaluation from the initial grant of service 
connection until his surgery in May 2004, at which time he 
was assigned a temporary total rating for convalescence, and 
a 20 percent evaluation from September 1, 2004.  The question 
to be resolved is whether he is entitled to a rating in 
excess of 10 percent prior to the date of his surgery.  

The clinical findings from the four VA examinations conducted 
prior to his surgery were essentially the same and showed 
full or nearly full range of motion in the right ankle.  
There was no more than slight, if any, swelling or any 
significant instability.  There was no heat, redness, or 
edema and the veteran could heel and toe walk on the right 
side.  On only one examination was the veteran noted to have 
any actual pain on motion, and that was reported to be at the 
end range of motion.  On the last examination prior to his 
surgery (August 2002), the veteran had full passive and 
active range of motion without demonstrable pain, and no 
discomfort on inversion or eversion.  The examiner opined 
that the veteran's many subjective complaints in the right 
lower extremity were not related to the service-connected 
right ankle disability.  

The 10 percent evaluation assigned right ankle disability 
under DC 5271 contemplates moderate limitation of motion.  
However, the evidence does not demonstrate more than mild, if 
any, limitation of motion on any of the examinations prior to 
September 1, 2004.  The clinical findings on all of the 
examinations during this period have not shown a limitation 
of motion or other symptomatology which would warrant an 
evaluation in excess of 10 percent under DC 5271.  

Furthermore, an evaluation in excess of 10 percent is not 
warranted under any of the other provisions of the rating 
code discussed above.  The ankle is not ankylosed nor is 
there any evidence of nonunion or malunion of the ankle joint 
with impairment in the knee or ankle.  Thus, an evaluation in 
excess of 10 percent under DC's 5010-5003, 5270, or 5262 are 
not for application.  

As to functional loss under 38 C.F.R. §§ 4.40, 4.45, and 
4.59, and the holding in DeLuca, the Board finds that an 
evaluation in excess of 10 percent prior to September 1, 
2004, is not warranted.  

The question of function loss was specifically addressed by 
two different VA examiners prior to September 1, 2004.  In 
August 2000, the examiner opined that during flare-ups, there 
would be a loss of only a few additional degrees of motion in 
the right ankle.  As there was only a slight diminution of 
dorsiflexion at that time, the additional range of motion 
loss would not result in more than moderate limitation of 
motion, and certainly would not be commensurate with marked 
limitation.  A similar opinion was offered by the examiner in 
August 2002, to the effect that there would be a slight loss 
due to fatiguability on repetitive motion.  At that time, the 
veteran had full and painless range of motion.  The 
characterization of the additional range of motion loss as 
slight does not suggest that there would be more than a 
moderate limitation of motion.  Therefore, the Board finds 
that a rating in excess of 10 percent under the criteria for 
functional loss prior to September 1, 2004, is not warranted.  


ORDER

An increased evaluation for residuals of left foot/ankle 
injury is denied.  

An evaluation in excess of 10 percent for residuals of right 
ankle strain prior to September 1, 2004, is denied.  


REMAND

Concerning entitlement to service connection for hallux 
valgus, it is not clear from the evidence currently 
constituted in the record whether the veteran has a 
unilateral or bilateral hallux valgus or whether it is 
related to service or to his service-connected disabilities.  
Bilateral hallux valgus was noted on two of the six VA 
examinations conducted during the pendency of the appeal.  On 
the most recent examination in September 2004, the examiner 
seemed to indicate that hallux valgus was present only on the 
left side.  Moreover, no one has ever addressed the question 
of etiology.  

Given the complexity of the veteran's bilateral lower 
extremity problems that include both service and nonservice 
connected disabilities, the Board finds that an examination 
should be undertaken to determine the nature and etiology of 
any identified hallux valgus deformity.  

As to the claim for an increased rating for the right ankle 
disability from September 1, 2004, the Board notes that the 
most recent VA examination in September 2004 included an 
opinion to the effect that during flare-ups and on repeated 
use, the veteran would experience increased pain, weakness, 
and limited functional ability in the right ankle.  However 
the examiner did not express the extent of functional loss in 
terms of degrees of additional range of motion loss.  

In DeLuca, the Court held that any identified functional loss 
should be, if feasible, expressed in terms of additional 
range of motion loss.  The Board recognizes that these may be 
difficult questions to answer without resorting to 
speculation.  Nonetheless, the Court requires that they are 
addressed by a physician, as the Board is not competent to 
render opinions requiring medical expertise.  Given the 
absence of relevant clinical information, the Board finds 
that the current medical evidence of record is inadequate and 
that further development is necessary.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his bilateral ankle disabilities 
since 2004.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard.  

2.  The veteran should be afforded a VA 
podiatry examination to determine the 
extent and severity of all residuals 
related to the service-connected right 
ankle disability and the etiology of any 
identified hallux valgus.  The claims 
folder must be made available to the 
physician for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All appropriate testing should be 
undertaken in connection with the 
examination.  The clinical findings and 
reasons upon which any opinion is based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

I  The physician should render an 
opinion as to whether it is at least 
as likely as not that any identified 
hallux valgus deformity is 
proximately due to, the result of, 
or being aggravated by the service-
connected left foot/ankle disability 
and/or right ankle disability.   

II  The examiner should determine 
whether the right ankle exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of the 
degree of additional loss of range 
of motion or favorable, intermediate 
or unfavorable ankylosis.  

III  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
right ankle is used repeatedly over 
a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

4.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  This should include 
consideration of whether any identified 
hallux valgus is proximately due to or 
the result of, or being aggravated by the 
service-connected bilateral ankle 
disabilities.  The provisions of Allen v. 
Brown, 7 Vet. App. 439 (1995) should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


